DETAILED ACTION
An amendment, adding new claims 21-23, was entered on 8/9/22.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues that Askin and Anderson are directed to different chemical systems and technical problems because Askin is directed an aluminum alloy substrate and Anderson is directed to a transparent substrate.  This is not persuasive.  Both references are directed to photocatalytic layers. While each references uses the photocatalytic layer in a different application, the references are still both directed to the same technical problem of forming a photocatalytic layer.
Applicant also argues that Askin does not teach or suggest a range of suitable oxide thicknesses.  This is not persuasive.  Askin teaches that the oxide layer is up to 800 nm thick (i.e. a range of greater than 0 up to 800 nm) (¶ 0021).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a thickness of up to 200 nm with the predictable expectation of success.
Applicant further argues that the specification establishes that the claimed relative thickness of less than 200 nm provides improved bonding at [0027].  This is not persuasive.  Paragraph [0027] merely discloses that an oxide layer improves bonding and does not limit this benefit to the claimed thickness of 200 nm.  If the applicant can provide evidence that there are unexpected benefits to the claimed thickness of 200 nm, that evidence would be considered.  However, the current disclosure merely establishes benefits associated with oxide films in general.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-15 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Askin et al. (US 2008/0241573) in light of Anderson et al. (US 6,285,816).
Claims 1-3, 10, 11, 15 and 21-22: Askin teaches a carrion and wear-resistant metal substrate (Abst.) comprising: a metal substrate having a dry oxide layer on the surface of the substrate which has a thickness of less than 800 nm (Abst.; ¶¶ 0020-0021); and a photocatalytic layer chemically bonded to the oxide layer (¶¶ 0039, 0053).
With respect to the oxide layer thickness, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a thickness of less than 100 nm with the predictable expectation of success.
Askin teaches that the photocatalytic layer may be any suitable material (¶ 0053), but fails to disclose the use of zirconium oxide to form a nanoporous photocatalytic layer.  Anderson teaches a substrate having a photocatalytic layer thereon wherein the photocatalytic layer comprises a series of zirconium oxide layers each having a thickness of 40-500 nm (4:22-5:32) and a porosity of 45-55% (4:22-42).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, because Askin teaches that any suitable material can be selected as the photocatalytic layer and because Anderson teaches a suitable zirconium oxide layer as a photocatalytic layer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the zirconium oxide layer of Anderson as the photocatalytic layer of Askin with the predictable expectation of success.
Claims 4, 8, 9, 12, 13 and 14:  Anderson teaches that the photocatalytic layer comprises five nanoporous oxide layers (i.e. claimed three nanoporous layers with an oxide layer between each) (Table 1, e.g.).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Askin and Anderson in light of Kajino et al. (US 2004/0110562).
Claim 5:  Askin, as modified by Anderson, fails to teach that the second nanoporous film has a different composition than the first.  Kajino teaches a photocatalytic layer (Abst.) and explains that it is beneficial to coat the particles forming the uppermost photocatalytic surface with an inert mineral, such as alumina, in order to prevent decomposition of the photocatalytic material (¶ 0123).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an alumina coating on the zirconia particles forming the upper photocatalytic layer in Askin in order to have prevented decomposition of the layer.
Claims 16-19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Askin and Anderson in light of Nguyen (US 2003/0080036).
Claims 16-19:  Askin and Anderson teach all the limitations of claims 16-19, as discussed above with respect to claims 1-4, except Askin fails to expressly teach that the substrate is used in a heat exchanger.  Askin teaches that the aluminum surface is used to prevent the buildup of contaminants (¶ 0002).  Nguyen explains that a suitable material for forming heat exchangers is aluminum (¶ 0035).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the aluminum substrate of Askin in a heat exchanger as a surface which prevented the buildup of contaminants in the heat exchanger.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Askin, Anderson and Nguyen in light of Kajino for the same reasons given above with respect to claims 5 and 16.
Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 10-11, 13, 15-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,145,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘629 Patent claims the same subject matter as the current claims.
Claims 4, 9, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,145,629 in view of Anderson. The ‘629 Patent claims the same subject matter as the current claims except that the ‘629 Patent does not claim an oxide layer between nanoporous layers.  However, Anderson discloses oxide layers are present between nanoporous layers depending on how many layers are desired (Table 1, e.g.).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided oxide layers between nanoporous layers when more than 3 layers were desired with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712